DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 4/7/2021, are acknowledged.   Claims 13-23 are pending.  Claims 21-23 are new.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim(s) 13-15, 17 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhi (US 2010/0256129).
Regarding claim 13, Zhi teaches selective androgen receptor modulators or SARMS.   See para. [0006].  “The compounds selectively modulate (agonize or antagonize) the function of the AR, such as in a tissue-selective manner, to produce the effects of androgens without or with reduced negative or undesired androgenic properties.”  Id.   “In certain embodiments, compounds are radio- or isotopically-labeled” (current claim 22)  Para. [0056].  “In some embodiments, the compound is co-administered with another therapeutic agent selected from among flutamide, a toxin, bicalutamide, nilutamide, an anti-tumor agent, a cytotoxic drug, a radionuclide and combinations thereof.”  Para. [0021].  Zhi also teaches that SARMS can be used to treat advanced prostate cancer “usually in combination with LHRH superagonist, which suppresses both adrenal and testicular testosterone (current claims 14-17).  Para. [0343].
Zhi does not specify the order of administering the compounds with the therapeutic agents that are co-administered.  However, the selection of any order of performing process steps would be prima facie obvious to one of ordinary skill in the art.  See MPEP 2144.04(IV).  

Claims 16, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhi (US 2010/0256129) as applied to claims 13-15, 17 and 22 above and further in view of Olson et al. (US 2015/0110814).
Teachings of Zhi are discussed above.
	Zhi does not teach “wherein the anti-androgen compound is “abarelix, abirateron, apalutamide, degarelix, goserelin, leuprorelin, or ozarelix” (current claim 16).
	Olson et al. relates to compositions and methods related to inhibiting the proliferation of or killing of prostate-specific membrane antigen (PSMA)-expressing cells.  See Abstract.    In particular, Olson et al. teaches the administration of an antiandrogen including bicalutamide and abiraterone (current claim 16).  See para. [0008].  Olson also teaches that in some embodiments of the invention the subject has metastatic castration-resistant prostate cancer (current claims 13-15).  See para. [0019].    Olson also teaches the administration of an anticancer agent including a cytotoxic radionuclide.  See e.g., claim 16 of Olson et al.   Cytotoxic radionuclides disclosed include I125 and I 131 (current claim 20).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to combine the teachings of  Zhi, and Olson et al. and reach the subject matter of the claims.   In this instance, one of ordinary skill in the art would find motivation to combine the references, and have a reasonable expectation of success in the combination, because both references teach compositions using androgenic compounds for treating prostate cancer.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)  For instance, an ordinary skilled artisan would have been motivated to combine the teachings of the references based on Zhi teaching or suggestion to use LHRH superagonist and turned to Olson et al.’s teaching of specific antiandrogens.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhi (US 2010/0256129) as applied to claims 13-15, 17 and 22 above and further in view of Lutje et al., The Prostrate, 72:1262-1272 (2012).  
	Teachings of Zhi are discussed above.
	Zhi does not teach “wherein the anti-androgen compound is “abarelix, abirateron, apalutamide, degarelix, goserelin, leuprorelin, or ozarelix” (current claim 16).

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhi (US 2010/0256129) as applied to claims 13-15, 17 and 22 above and further in view of Das et al., Bioorg. Med. Chem. Lett. 16 (2006) 5788-5792.
	Teachings of Zhi are discussed above.
	Zhi does not teach “wherein the radionuclide-labeled androgen is an radionuclide-labeled testosterone or radionuclide-labeled dihydrotestoterone.” (current claim 18).
	Das et al. provides that:
Several methods of radiolabeling steroidal substrates with radioisotopes of choice for targeting specific receptors over-expressed in target tissues in diseased states have been reported.  Testosterone is a steroidal hormone which binds to androgenic receptors which are over-expressed in cancerous regions of the prostate.  Agents to image the prostate or tumors therein, based on the androgen content, serve as a useful tool in staging of the disease and monitoring the course of therapy.

Page 5788.   Specifically, Das et al. teaches the preparation of 99mTc labeled testosterone conjugate for targeting androgenic receptors.  Id.   Das et al. concludes that the compound possesses considerable promise toward use as a potential targeting agent for androgen receptors.  See page 5791.  
prima facie obvious to one of ordinary skill in the art prior to the effective filing date to combine the teachings of  Zhi, and Das et al. and reach the subject matter of the claims.   In this regard, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   It would have been obvious to employ in the treatment of advanced prostate cancer a labeled testosterone conjugate for targeting androgenic receptors as taught by Das et al. 

Allowable Subject Matter
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618